Citation Nr: 0909243	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to 
March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the Veteran's claim for an 
increased rating.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
March 1969 to March 1970.  

2.  On January 28, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  38 C.F.R. § 20.202.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b)(3).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204(a).  The appellant  has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


